In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00173-CR
        ______________________________


            JAMIE L. WHITE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law
             Harrison County, Texas
            Trial Court No. 2007-0500




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Jamie L. White has filed a motion signed by himself and counsel seeking to dismiss his

appeal. Pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure, his motion is granted. See

TEX . R. APP . P. 42.2.

        We dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:           October 6, 2009
Date Decided:             October 7, 2009

Do Not Publish




                                                2